ORDER
Defendant, David Hobbs, appeals his conviction for child abuse under § 568.060. Defendant appeals arguing that his rights to due process to not incriminate himself and to a fair trial were infringed in four instances. The judgment of the trial court is affirmed.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).